[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendant has filed a motion to strike the plaintiff's complaint and the demand for relief on the grounds that the plaintiff's demand for relief fails to meet the requirements of General Statutes § 52-91 and that the complaint fails to allege any of the elements of a breach of contract action.
Where a claim for relief fails to comply with General Statutes § 52-91, the claim may be stricken. See Biller v.Allstate Insurance Co., Superior Court, judicial district of Hartford/New Britain at Hartford, Docket no. 553224 (Aug. 30, 1996) (Aurigemma, J.). General Statutes § 52-91 states that "in a contract action in which only money damages are sought and in which the amount . . . is less than fifteen thousand dollars, exclusive of interest and costs, the demand for relief shall also set forth whether or not the remedy sought is based upon an express or implied promise to pay a definite sum." In the present CT Page 9079 case, the "amount sought is less than $7,500." The plaintiff, however, fails to set forth whether the remedy sought is based upon an express or an implied promise. Therefore, the motion to strike the demand for relief is granted.
"The key elements of a beach of contract action are: (1) the formation of an agreement; (2) performance by one party; (3) breach of the agreement by the other party; and (4) damages." (Internal quotation marks omitted.) Robinson v. Town ofWestbrook, Superior Court, judicial district of Middlesex at Middletown, Docket no. 070105 (Mar. 8, 1995) (Stanley, J.). The plaintiff has alleged in the complaint that there was a contract involving surveying services allegedly rendered by the plaintiff (complaint ¶ 1 ); on which "[t]he defendant became indebted" presumably due to the plaintiff's performance (complaint ¶ 1); the defendant breached this contract by not rendering payment (complaint ¶ 3); and the damages amount to $4,355.00 (complaint ¶ 4). The plaintiff has alleged all the key elements for a breach of contract cause of action. The motion to strike the complaint is denied.
D'ANDREA, J.